                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAFAYETTE UPSHAW,                             :     Civil No. 1:18-CV-2077
                                              :
                Plaintiff,                    :
                                              :
      v.                                      :     (Judge Kane)
                                              :
C.O. JOHN DOE 1# AND2#,                       :     (Magistrate Judge Carlson)
                                              :
                Defendants.                   :

                        MEMORANDUM AND ORDER

      The background of this order is as follows:

      The plaintiff, a state prisoner who is proceeding pro se, commenced this

action by filing a civil complaint in state court which was then removed to this court.

(Doc. 1.) Following the removal of this case to federal court the defendants moved

to dismiss Upshaw’s complaint, arguing in part that Upshaw had erroneously named

the prison, SCI Benner, as a defendant. (Doc. 4.) In response, the plaintiff then filed

an amended complaint, which deleted SCI Benner as a defendant. (Doc. 7.)

      While the plaintiff did not formally seek leave to amend his complaint, we

agree that the plaintiff should be entitled to amend his complaint in response to this

motion to dismiss since Rule 15(a) of the Federal Rules of Civil Procedure, which

governs amendment of pleadings strongly favors amendment of pleadings, and



                                          1
provides that such leave to amend should be liberally granted “when justice so

requires.” Fed. R. Civ. P. 15(a)(2).

      Accordingly, IT IS ORDERED as follows:

      1.     The clerk is directed to file the plaintiff’s proposed amended complaint

             (Doc. 7), as the amended complaint in this action. All further

             proceedings shall be conducted based upon the averments set forth in

             this amended complaint.

      2.     We believe that this development has substantive significance for the

             parties with respect to the initial motion to dismiss the original

             complaint filed in this case (Doc. 4) since, as a matter of law, an

             amended complaint takes the place of the original complaint,

             effectively invalidating the original complaint. Crysen/Montenay

             Energy Co. v. Shell Oil Co. (In re Crysen/Montenay Energy Co.), 226

             F.3d 160, 162 (2d Cir. 2000) ("[A]n amended pleading ordinarily

             supersedes the original and renders it of no legal effect"); see 6 Charles

             Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice &

             Procedure   '   1476 (2d ed. 1990) ("A pleading that has been amended   Y


             supersedes the pleading it modifiesY. Once an amended pleading is

             interposed, the original pleading no longer performs any function in the

                                            2
     caseY."). Since the complaint in this case is amended, the original

     complaint is now a nullity, and any motion to dismiss challenging a

     count contained in that original complaint is moot. Therefore, we will

     DISMISS the pending motion to dismiss the plaintiff=s original

     complaint (Doc. 4) without prejudice to renewal of a motion to dismiss

     the amended complaint now filed in this case. (Doc. 7.)

SO ORDERED, this 28th day of January 2019.


                              /s/ Martin C. Carlson
                              Martin C. Carlson
                              United States Magistrate Judge




                                  3
